internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ita plr-143838-02 date date taxpayer parent tax director tax director a accounting firm date a date b date c date d date e a b dear plr-143838-02 this is in response to your letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-1 and -3 of the procedure and administration regulations for taxpayer to make consent_dividend elections pursuant to sec_565 of the internal_revenue_code taxpayer is wholly owned by parent taxpayer and parent are accrual basis taxpayers that join in the filing of a consolidated_income_tax_return on a calendar_year basis for the years at issue a individuals owned more than b percent of the stock of parent taxpayer was incorporated by parent as a holding_company for managing and investing the proceeds of the initial_public_offering of parent parent provides information systems for patient care for hospitals group practices academic medical centers and delivery networks taxpayer represents that it relied on the expertise of its tax director tax director in the preparation and review of its annual corporate_income_tax returns tax director at no time during the preparation of taxpayer’s federal_income_tax returns or in any other discussions with taxpayer or parent apprised either taxpayer or parent of the availability of the consent_dividend election under sec_565 in date a tax director was terminated in date b tax director was hired and in date c determined that taxpayer was a personal_holding_company a phc for the taxable_year ending date d as a result of such determinatiion taxpayer sought assistance from accounting firm after taxpayer and accounting firm reviewed taxpayer’s phc status it was determined that taxpayer was a phc for the taxable years ending date d and date e taxpayer represents that for the taxable years ending date d and date e neither taxpayer nor parent had knowledge of nor did they consider phc status and therefore did not attach form sec_972 and to its originally filed tax returns taxpayer also represents that had it or parent been apprised of taxpayer’s liability for phc tax and taxpayer’s ability to make consent dividends taxpayer and parent would have filed form sec_972 and respectively if form sec_972 and had been timely and properly filed i taxpayer represents that it would not have been classified as a phc and ii parent would not have been subject_to tax on the deemed_dividend for the taxable years ending date e and date e due to the 100-percent dividends received deduction allowed for distributions from wholly-owned subsidiaries the failure to make the consent_dividend election was due to the oversight of tax director who taxpayer relied on to prepare and review its annual corporate_income_tax returns individual a the senior vice president and treasurer of taxpayer and parent has stated in an affidavit that taxpayer relied on tax director a certified_public_accountant who did not identify taxpayer as a phc nor notify individual a of the availability of the consent dividends election and the requirement of filing form sec_972 and the taxpayer requests the commissioner’s consent to extend the due_date to plr-143838-02 make a consent_dividend election under sec_565 on form sec_972 and for the taxable years ending date d and date e sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides in part for extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 for this purpose sec_301_9100-1 defines the term regulatory election as an election where the due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 of the regulations provides in part that the commissioner may grant a reasonable extension of time to make a regulatory election sec_301_9100-3 of the regulations provides in part that requests for relief will be granted when the taxpayer provides evidence including affidavits described above to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election the affidavits presented show that taxpayer acted reasonably and in good_faith having relied on tax director to prepare its returns for the tax years at issue sec_301_9100-3 of the regulations provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer plr-143838-02 i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief in connection with hindsight if specific facts have changed since the original due_date for making the election that make the election advantageous to a taxpayer the service will not ordinarily grant relief in the present case taxpayer is not attempting to alter a return position taken for which a penalty has been or could be imposed under sec_6662 taxpayer was not informed of the need to make the election under sec_565 and so did not make any conscious choice as to whether or not to make the election in addition there is no indication that the taxpayer is using hindsight as defined above in requesting this relief sec_301_9100-3 of the regulations provides that he commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief under paragraph c i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made sec_301 c ii provides in part that the interests of the government are ordinarily prejudiced if the taxable years in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment in the present case granting the relief requested will not prejudice the interests of the government under the given criteria taken together the disclosed circumstance indicate that the omission taxpayer now seeks to correct originated from an honest mistake on the part of its tax advisor and not from a desire to avoid taxes granting this application will not prejudice the interests of the government accordingly consent of the commissioner is hereby granted for an extension of time to file the forms necessary to make the sec_565 consent_dividend election for the years at issue this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the returns schedules and forms filed in connection with making the election under sec_565 when such forms are filed this ruling is based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements while this office has not verified any of the material submitted in support of the ruling_request it is subject_to plr-143838-02 verification on examination no opinion is expressed about the tax treatment of any other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the election that is not specifically covered by the above ruling in particular this office makes no determination of the taxpayer’s status as a phc and relies on the determination of status as represented in the taxpayer’s application_for relief under the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours lewis j fernandez deputy associate chief_counsel income_tax accounting by robert m casey senior technician reviewer branch office of the associate chief_counsel income_tax and accounting
